Appeal by the defendants from an order granting the plaintiff an examination of the defendants before trial. Order modified as follows: By striking out items 3 and 4 and inserting a new item numbered 2, reading, “ Whether the plaintiff pursuant to said agreement did from time to time turn over any sums to defendant Mary Ettinger.” By striking from item 7 the word “ such ” and substituting the word “ any.” By striking from item 8 the word “ various ” and substituting the word “ any.” By striking out item 11. As to items 1, 2, 5 and 9 the examination is limited to defendant Mary Ettinger. As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.